Case 2:20-cv-10969-MAG-KGA ECF No. 38, PageID.562 Filed 12/28/20 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


   BRIAN BRACY,

                   Plaintiff,                                  Civil Action No. 20-10969

   vs.                                                         HON. MARK A. GOLDSMITH

   CONSUMERS ENERGY
   COMPANY, et al.

               Defendants.
   _______________________________/

                                  ORDER
         ACCEPTING AND ADOPTING THE REPORT AND RECOMMENDATION OF
           THE MAGISTRATE JUDGE DATED DECEMBER 7, 2020 (Dkt. 37), AND
                DENYINGDEFENDANTS’ MOTION TO DISMISS (Dkt. 17)

            This matter is presently before the Court on the Report and Recommendation

   (“R&R”) of Magistrate Judge Kimberly G. Altman, issued on December 7, 2020 (Dkt. 37).

   In the R&R, the Magistrate Judge recommends that the Court deny Defendants’ motion to

   dismiss counts II-VII of the complaint (Dkt. 37).

            The parties have not filed objections to the R&R, and the time to do so has expired.

   See Fed. R. Civ. P. 72(b)(2). The failure to file a timely objection to an R&R constitutes a

   waiver of the right to further judicial review. See Thomas v. Arn, 474 U.S. 140, 150 (1985)

   (“It does not appear that Congress intended to require district court review of a magistrate’s

   factual or legal conclusions, under a de novo or any other standard, when neither party

   objects to those findings.”); Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373-1374

   (6th Cir. 1987) (failure to file objection to R&R “waived subsequent review of the matter”);

   Cephas v. Nash, 328 F.3d 98, 108 (2d Cir. 2003) (“As a rule, a party’s failure to object to any

   purported error or omission in a magistrate judge’s report waives further judicial review of

   the point.”); Lardie v. Birkett, 221 F. Supp. 2d 806, 807 (E.D. Mich. 2002) (“As to the parts
Case 2:20-cv-10969-MAG-KGA ECF No. 38, PageID.563 Filed 12/28/20 Page 2 of 2



   of the report and recommendation to which no party has objected, the Court need not conduct

   a review by any standard.”). However, there is some authority that a district court is required

   to review the R&R for clear error. See Fed. R. Civ. P. 72 Advisory Committee Note

   Subdivision (b) (“When no timely objection is filed, the court need only satisfy itself that

   there is no clear error on the face of the record in order to accept the recommendation.”).

   Therefore, the Court has reviewed the R&R for clear error. On the face of the record, the

   Court finds no clear error and accepts the recommendation.

          Accordingly, the Court accepts the R&R (Dkt. 37), and denies Defendants’ motion to

   dismiss counts II-VII of the complaint (Dkt. 17).

          SO ORDERED.

   Dated: December 28, 2020                             s/Mark A. Goldsmith
          Detroit, Michigan                             MARK A. GOLDSMITH
                                                        United States District Judge




                                                 2
